Citation Nr: 0618142	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for the service-connected residuals of a fracture of the left 
capitellum.

2. Entitlement to an initial higher than 10 percent for the 
service-connected residuals of a fracture of the left elbow.

3. Entitlement to an effective date earlier than April 3, 
2001, for the grant of service-connected for residuals of 
fractures of the left capitellum and of the left elbow.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1955 to December 
1961. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In November 2004, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 


FINDINGS OF FACT

1. The residuals of a fracture of the left capitellum are 
pain, degenerative joint disease, supination of 45 degrees 
and pronation of 90 degrees without ankylosis, an ununited 
fracture, or neurological deficit. 

2. The residuals of a fracture of the left elbow are pain and 
slight limitation of flexion and extension without ankylosis, 
an ununited fracture, or neurological deficit  

3. The claim of secondary service connection for the 
residuals of fractures of the left capitellum and of the left 
elbow was received at the RO on April 3, 2001.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for the service-connected residuals of a fracture of the left 
capitellum are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5213 (2005).

2. The criteria for an initial rating higher than 10 percent 
for the service-connected residuals of a fracture of the left 
elbow are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4, §4.71a, Diagnostic Code 5206 
(2005).

3. The criteria for an effective date prior to April 3, 2001, 
for the grant of service connection for the residuals of a 
fracture of the left capitellum and of the left elbow have 
not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice on the claim of 
service connection for residuals of fractures by letter in 
October 2001.  The notice included the type of evidence 
needed to substantiate the claim of secondary service 
connection, namely, evidence of current disability, and 
evidence of a relationship between the current disability and 
the service-connected disability.  The veteran was also 
informed that VA would obtain VA records and records of other 
Federal agencies, and that he could submit private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the effective date provision for 
service connection, that is, the date of receipt of the 
claim, as the claim was received more than one after service.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice was provided on four of the five 
elements of a service connection claim). 

In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) stated that where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering notice under 38 U.S.C.A. § 5103(a) moot because the 
purpose of the notice has been fulfilled.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.   For this reason, the notice 
requirements of the VCAA are no longer applicable as service 
connection has been granted for the fracture residuals, a 
disability rating has been assigned, and an effective date 
was established.   Since the purpose of § 5103(a) notice has 
been satisfied, no further VCAA notice is required. 

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 38 C.F.R. § 3.103.  VA satisfied these 
duties with respect to the claims for increase and the 
earlier effective-date claim with the statement of the case 
in April 2003 and in the supplemental statement of the case 
in April 2004.  And the veteran was afforded a hearing in 
November 2004.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private 
records and afforded the veteran a VA examination.  In light 
of the foregoing, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible, 
and no further assistance to the veteran in developing the 
facts pertinent to the issues on appeal is required to comply 
with the duty to assist under the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In a claim for increase after an initial award of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The determination of whether an increased rating is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.
  
In an April 2002  rating decision, the RO granted secondary 
service connection for the residuals of fractures of the left 
capitellum and of the left elbow, assigning a 10 percent 
rating for each under Diagnostic Codes 5213 and 5206, 
respectively, effective April 3, 2001.  Service connection 
for residuals of the fractures was granted secondary to the 
residuals of a jet blast injury, which was service connected 
in a January 2001 rating decision, effective June 20, 1992.   

The veteran is right handed, so the left upper extremity is 
the minor extremity.  

Under Diagnostic Code (DC) 5213, the criteria for the next 
higher rating, 20 percent, are limitation of pronation beyond 
the last quarter or middle of the arc, if the hand does not 
approach full pronation; or limitation of supination to 30 
degrees or less. 
    
Under DCs 5206 and 5207, the criteria for the next higher 
rating, 20 percent, for limitation of motion of the elbow are 
flexion limited to 90 degrees or extension limited to 75 
degrees.   

Analysis 

The veteran seeks increased ratings for the service-connected 
residuals of fractures of the left capitellum and of the left 
elbow.  The veteran testified that he has lost 30 to 40 
percent of the use of his left arm, cannot fully extend his 
arm, and is not able to fully rotate his hand.  Additionally, 
the veteran states that he is in considerable pain 90 percent 
of the time and suffers from reflex dystrophy.

When evaluating disabilities of the musculoskeletal system, 
functional loss due to pain, weakened movement, excess 
fatigability, and incoordination are factors to be 
considered.  DeLuca v.  Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40. 4.45, 4.59. 

Private records show that in February 1993 the veteran fell 
out of a truck and sustained fractures of the left elbow and 
of the left capitellum. 

VA records from July to October 2001 disclose that the 
veteran complained of pain in the left elbow and left wrist.  
There was no swelling or pain with palpation of the joints.  
The lower forearm and wrist were painful with flexion and 
extension at the wrist.  The veteran exhibited pain when 
demonstrating grip strength.  There was minimal, if any, 
muscular atrophy.  

In February and March 2002, MRIs by VA of the left wrist 
showed no ligamentous or tendon pathology; the bony 
structures were unremarkable without evidence of fracture, 
focal bone lesion, joint space accumulation or other joint 
space processes; there was no abnormal fluid within the 
carpal tunnel; the median nerve was normal in configuration 
and signal; the impression was an unremarkable MRI of the 
wrist;  the MRI of the left forearm and wrist showed 
orthopedic screws in the distal humerus and proximal radial 
head.  There was no soft tissue swelling.   

VA records disclose that in March 2002 wrist dorsiflexion was 
40 degrees, ulnar flexion was 30 degrees; ulnar deviation was 
10 degrees and radial deviation was 40 degrees.  Left elbow 
flexion was 140 degrees and extension was just short of full 
extension.  Supination was 45 degrees and pronation was 90 
degrees.  Radiographs of the left forearm and wrist showed 
healed fractures with slight degenerative joint disease of 
the radial capitellar joint as well as possible shortening of 
the radius on the left side.  The assessment was distal or 
radial ulnar joint instability with significant pain and 
limitation of elbow range of motion.  

On VA examination in March 2002, the veteran complained of 
pain, swelling, tenderness, and limitation of motion.  Range 
of motion of the left elbow was flexion to 140 degrees.  
Range of motion of the left forearm was supination to 45 
degrees and pronation to 85 degrees.  There was a well-healed 
scar on the lateral aspect of the elbow, and the radial head 
was non-tender to palpation.  For the left wrist,  
dorsiflexion and volar flexion were from 0 to 75 degrees.  
There was 0 to 5 degrees of radiation deviation and ulnar 
deviation with significant sharp pain on ulnar deviation.  
There was no carpal instability.  The examiner concluded that 
the veteran had good pronation and flexion, but poor 
supination, slight loss of range of motion in the wrist and 
elbow, and mild tenderness on the lateral aspect of the 
elbow, probably more related to the scar.  On neurological 
examination, there was no evidence of reflex dystrophy.  The 
examiner stated that the veteran had chronic pain syndrome 
related to an old wrist fracture.  

The medical evidence of record shows that the veteran has 
degenerative joint disease of the radial capitellar joint.  
Degenerative joint disease is rated as arthritis. Arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R.  § 4.71a, 
Diagnostic Code 5003. 

An initial rating higher than 10 percent for the service-
connected residuals of a fracture of the left capitellum 
under DC 5213 is not warranted.  The capitellum is located at 
the distal end of the humerus or the elbow.  The medical 
evidence shows that the residuals of the left capitellum 
fracture are characterized by degenerative joint disease of 
the radial capitellar joint, but supination is 45 degrees, 
which is more than 30 degrees so that a separate rating for 
limitation supination is not warranted.  As for pronation, 
pronation is to 90 degrees without evidence of loss of motion 
beyond the last quarter of arc or beyond the middle of the 
arc, which would require limitation of motion to about 25 
degrees or 45 degrees, respectively.  And any functional loss 
due to pain does not more nearly approximate or equate to the 
criteria for a higher rating or a separate rating for 
supination.  

In the absence of medical evidence of neurological deficit, 
ankylosis, flail joint, nonunion or malunion, other 
diagnostic codes are not applicable.  And as the veteran has 
a compensable rating based on limitation of motion, he cannot 
get a separate rating for arthritis under DC 5003. 



As for the left elbow, flexion is to 140 degrees, which does 
not meet the criteria for a 20 percent rating, that is, 
flexion limited to 90 degrees.  As for extension, in absence 
of extension limited to 45 degrees or more, the criteria for 
a higher or separate rating have not been met.  Other 
diagnostic codes for the elbow and forearm are not applicable 
as the evidence does not show that the veteran has impairment 
of the joint, nonunion of radius and ulna with flail false 
joint, or impairment of radius or ulna.  There is also no 
indication of ankylosis or reflex dystrophy.  Therefore, an 
initial rating higher than 10 percent for the 
service-connected residuals of a fracture of the left elbow 
is not warranted. 

And the findings do not support separate ratings for separate 
periods of time based on the facts found, a practice known as 
'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

After a review of the record, the Board finds that the 
preponderance of the evidence is against initial ratings 
higher than 10 percent for the residuals of fractures of the 
left capitellum and left elbow.  38 U.S.C.A. § 5107(b). 

Effective Date

The veteran seeks an effective date prior to April 3, 2001, 
for secondary service connection for the residuals of 
fractures of the left capitellum and of the left elbow.  

As previously noted, in an April 2002 rating decision, the RO 
granted secondary  service connection for residuals of 
fractures of the left capitellum and left elbow, effective 
April 3, 2001.  Service connection was granted secondary to 
the residuals of a jet blast injury affecting the left ear to 
include Meniere's disease, which was service connected in a 
January 2001 rating decision, effective June 20, 1992. 

The veteran claims that he is entitled to an earlier 
effective date as he had sustained the injuries in 1993. 



The effective date of an award of compensation is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  A claim is a formal or informal 
communication in writing  requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating intent to apply for VA  benefits from a claimant 
or representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

In this case, there is no communication, formal or informal, 
that could be interpreted as a claim of secondary service 
connection for the fracture residuals earlier than April 3, 
2001.  Prior to April 2001, the veteran had submitted claims 
for service connection for Meniere's disease claimed as a 
residual of a jet blast inquiry; however, there  is no 
communication from the received prior to April 2001 that may 
be construed as indicating intent to seek or apply for 
secondary service connection for fracture residuals.  
Although the veteran suffered the fractures in 1993, the 
effective date of the award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a disability, but on the date that the 
application upon which service connection was eventually 
awarded was filed.  In the present case, this was April 3, 
2001.  Thus, the Board finds no legal basis for awarding 
service connection for the residuals of fractures of the left 
capitellum and of the left elbow earlier than April 3, 2001.  
38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.1(p), 3.400.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
April 3, 2001, for the grant of service connection for the 
residuals of fractures of the left capitellum and of the left 
elbow.  38 U.S.C.A. § 5107(b).  






ORDER

An initial rating higher than 10 percent for the service-
connected residuals of a fracture of the left capitellum is 
denied.

An initial rating higher than 10 percent for the service-
connected residuals of a fracture of the left elbow is 
denied.

An effective date earlier than April 3, 2001, for the grant 
of service connection for residuals of fractures of the left 
capitellum and of the left elbow is denied.




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


